READING INTERNATIONAL,  INC.

2010 STOCK INCENTIVE PLAN STOCK OPTION AGREEMENT

﻿

[Non-Director]

﻿

﻿

Unless otherwise defined herein, capitalized terms used in this Stock Option
Agreement (this "Option Agreement") shall have the meanings ascribed in the
Reading International, Inc. ("Reading" or the "Company") 2010 Stock Incentive
Plan, as amended (the "Plan").

﻿

I.



NOTICE OF STOCK OPTION GRANT

﻿

Name:                                                                         

Address:                                                                     

                                                              

﻿

﻿

The Company is pleased to inform you that, subject to the terms and conditions
of the Plan and this Option Agreement, you have been granted an Option to
purchase shares of the Company's Class A Non-voting Common Stock("Option
Shares"), as follows:

﻿

Grant
Number:                                                                                      

﻿

Date of
Grant:                                                                                                  

Vesting
Commencement  Date:                                                                      

Exercise Price per
Share:                                                                                

Number of Option
Shares:                                                                              

Total Exercise
Price:                                                                                       

Type of
Option:                                                                             Incentive  Stock  Option  ("ISO")

﻿

                                       Nonstatutory Stock Option ("NSO")

Term/Expiration    Date:                                                                                                                              

Vesting Schedule:            The Option shall become vested and exercisable in
accordance with the following schedule:

﻿

﻿

﻿





 

 

--------------------------------------------------------------------------------

 

﻿

﻿

II.



AGREEMENT

﻿

AGrant of Option.

The Board hereby grants to the Optionee named in the Notice of Grant contained
in Part I of this Option Agreement (the "Notice of Grant") an Option (this
"Option") to purchase the number of Shares set forth in the Notice of Grant, at
the exercise price per Share set forth in the Notice of Grant (the "Exercise
Price"), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 12 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement , the terms and conditions of the Plan shall
prevail.

﻿

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code; however, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the $100,000 rule described in Section 10(d) of the
Plan it shall be treated as a Nonstatutory Stock Option.

﻿

B.



Vestin g of Option Shares.

﻿

(a) Vestin g Schedule.  The Option Shares as to which the Option shall have
vested at any time in accordance with the terms of the Vesting Schedule set
forth in the Notice of Grant are referred to as "Vested Shares," and the Option
Shares that shall not have vested are referred to as "Unvested Shares."  All of
the Option Shares are Unvested Shares as of the date of this Option Agreement.

﻿

(b) Termination of Unvested Shares Upon Early Termination of Employment. If the
Optionee ceases to remain employed by the Company for any reason, (i) the Option
shall immediately and automatically cease to be exercisable for any Unvested
Shares as of the date of termination of employment and (ii) the Optionee shall
immediately and automatically cease to have any right under the Option with
respect to Unvested Shares as of the date of termination of employment.  In such
event, this Option Agreement shall remain in full force and effect with respect
to any Vested Shares.

﻿

C.



Acceleration  of Vesting .

﻿

(a) In the event of Optionee's death or Disability (as defined in the Plan), all
Unvested Options shall immediately vest as of the date of death or Disability.

﻿

(b) In the event that, within twenty-four months after a Change in Control,
Optionee is Terminated Without Cause by the Company or any successor Person, or
Resigns For Good Reason, and the Optionee is not a Participant in such Change in
Control, the vesting of all Unvested Options which are not otherwise fully
vested shall automatically accelerate so that all such Unvested Options shall,
immediately when the Optionee is Terminated Without Cause or Resigns for Good
Reason, become fully vested, free of all restrictions.

﻿

(c) In the event of a Corporate Transaction in which the Unvested Options are
not to be Appropriately  Replaced at or prior to the effective time of such
Corporate Transaction, the vesting of all Unvested Options which are not
otherwise fully vested shall automatically  accelerate so that all such Unvested
Options shall, immediately prior to the effective time of the Corporate
Transaction, become fully vested, free of all restrictions.





 

 

--------------------------------------------------------------------------------

 

﻿

(d) In the event that, within twenty-four months after a Corporate Transaction
at or prior to which the Unvested Options have been Appropriately Replaced,
Optionee is Terminated Without Cause by the Company or any successor Person, or
Resigns For Good Reason, and the Optionee is not a Participant in such Corporate
Transaction, the vesting of all Unvested Options (or the substitute awards by
which the Unvested Options are Appropriately Replaced) which are not otherwise
fully vested shall automatically accelerate so that all such Unvested Options
(or such substitute awards) shall, immediately when the Optionee is Terminated
Without Cause or Resigns For Good Reason, become fully vested, free of all
restrictions.

﻿

(e) For purposes of this Section II.C.:

﻿

(i) Unvested Options shall be considered "Appropriately Replaced" if, in
addition to providing for acceleration as provided in clause (d) of this Section
II.C., at or prior to the Corporate Transaction, in the judgment  of the
Committee as constituted at the time the Corporate Transaction is proposed or
announced to the Company {the "Evaluating Committee"), the Unvested Options or a
substituted award will confer the right to receive, for each share of Common
Stock that may be received pursuant to the Unvested Options existing immediately
prior to the Corporate Transaction, on substantially the same vesting and other
terms and conditions (including acceleration if the Optionee is Terminated
Without Cause or Resigns For Good Reason) as were applicable to the Unvested
Options immediately prior to the Corporate Transaction, the consideration
(whether stock, cash or other securities or property) to be received in the
Corporate Transaction by holders of Common Stock for each such share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration to be received in the transaction constituting a Corporate
Transaction is not solely cash and/or common stock of the successor company or
its parent or subsidiary, the Evaluating Committee may, if the obligations are
to be assumed by the successor company, or its parent or subsidiary, approve
that the consideration to be received upon the exercise or vesting of the
Unvested Options (or the substituted award) will be common stock of the
successor company or its parent or subsidiary substantially equal in fair market
value to the per-share consideration received by holders of Common Stock in the
transaction constituting a Corporate Transaction.   The determination of such
substantial equality of value of consideration shall be made by the Evaluating
Committee in its sole discretion and its determination shall be conclusive and
binding.

 

 

 

--------------------------------------------------------------------------------

 

(ii)



The term "Change in Control" shall mean:

﻿

(A) a change, after the Grant Date, in the composition of the Board such that
the Incumbent Board ceases for any reason to constitute at least a majority of
the Board; or

﻿

(B) after the Grant Date a Person (as defined below) other than a Permitted
Holder (as defined below) becomes the "Beneficial Owner" (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of the Company representing in the aggregate thirty percent (30%) or more of the
then outstanding Voting Securities of the Company; provided, however, that a
Change

in Control shall not be deemed to have occurred for purposes of this clause (B)
solely as the result of:

﻿

(1) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted itself was acquired directly from the Company,

﻿

(2) any repurchase of securities by the Company,

﻿

(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, and

﻿

(4) any acquisition pursuant to a transaction that is excluded from the
definition of Corporate Transaction pursuant to approval by the Incumbent Board.

﻿

(iii)



The term "Corporate Transaction" shall mean:

﻿

(A) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company,
whether directly or indirectly through the sale of any one or more of the
Company's subsidiaries or the assets of such one or more subsidiaries;
excluding, however, any such transaction approved by the Incumbent Board (as
defined below); or

﻿

(B) the liquidation or dissolution of the Company.

﻿

(iv) The term "Incumbent Board" shall mean the individuals who, as of the Grant
Date, constitute the entire Board together with any individual(s) who becomes a
member of the Board subsequent to the Grant Date, whose election, or nomination
for election by the Company's stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the then-Incumbent Board (or deemed to be such pursuant to this
proviso); provided, however, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other

 

 

 

--------------------------------------------------------------------------------

 

actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board.

﻿

(v) The term "Participant" in a Change in Control or a Corporate Transaction
shall mean any Person who, after such Change in Control or Corporate Transaction
either (a) is or controls any Person whose acquisition or control of securities
of the Company gives rise to the Change in Control pursuant to Section
II.C.(e)(ii)(B)  above, or (b) is or controls any Permitted Holder as of the
effective date of such Change in Control or Corporate Transaction but was not or
did not control such Permitted Holder as of the date hereof.

﻿

(vi) The term "Permitted Holder" shall mean (i) the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, (ii) any Person who, since the Grant Date, has continuously been the
Beneficial Owner of not less than thirty percent (30%) of the Voting Securities,
or (iii) any Person controlled, directly or indirectly, by one or more of the
foregoing Persons referred to in the immediately preceding clause (ii).

﻿

(vii) The term "Person" shall mean any individual  (whether acting in an
individual capacity or in a representative capacity so as to have sole or shared
voting power of Voting Securities), entity (including, without limitation, any
corporation, charitable or not-for profit corporation, private foundation,
partnership, limited liability company, trust (including, without limitation,
any private, charitable or split-interest trust), joint venture, association or
governmental body) or group (as defined in Section 13(d)(3) or 14(d)(2) of the
Exchange Act and the rules and regulations thereunder.

﻿

(viii) The term "Resigns For Good Reason" shall mean the termination by Optionee
of Optionee's Services or election not to continue to provide such Services for
Good Reason.  The term "Good Reason" shall mean: [ in the case of an
employee, (A) a material, adverse change in the Optionee's authority, duties or
responsibilities; (B) a material, adverse change in the authority, duties or
responsibilities of the Optionee's supervisor (including, for example, requiring
the Optionee to report to another officer, instead of the Board); (C) a material
reduction in the Optionee's base salary or a  material reduction in the
Optionee's bonus opportunity, equity compensation or other material component of
overall compensation; (D) a material reduction in Optionee's indemnification
rights, directors and officers insurance coverage, (E) a relocation of the
Optionee's principal place of employment by more than ten (10) miles; or (F) the
employer's material breach of the Optionee's employment agreement;][in the case
of a consultant: (A) any material, adverse change in the Optionee's compensation
or work arrangements under the control of the Company, (B) any reduction in
Optionee's indemnification rights and/or insurance coverage if such rights or
coverage are a contractual obligation of the Company for the benefit of the
consultant, or (C) any material, adverse change under the control of the Company
in the manner or location required for the performance of Optionee's
Services)];  provided, however, that Optionee shall give written notice to the
Company or the successor entity of any events giving that would constitute

 

 

 

--------------------------------------------------------------------------------

 

Good Reason within ninety (90) days of date on which such facts or events arise,
the Company or such successor shall have not less than thirty (30) days'
opportunity to cure, and  Optionee shall terminate his or her
[employment/consultancy]  not later than thirty (30)  days of the failure of the
Company or such successor to timely cure.

﻿

(ix) Services shall mean Optionee's [services as a consultant to/services as an
employee of] the Company or any successor.

﻿

(x) The term "Terminated without Cause" shall mean the termination of the
Optionee's [services as a consultant to/employment with]  the Company or any
successor Person (including the failure to renew, extend or continue, as
applicable) for any reason other than Cause.  The term "Cause" shall mean: (A)
the repeated failure or refusal of Optionee to perform the duties or render the
services consistent with Optionee's title and position or in the case of a
consultant, pursuant to consultant's agreement or agreed scope of services,
which failure is not cured within thirty (30) days after written notice is
delivered to Optionee; (B) fraud, embezzlement or other theft; (C) conviction
of, or plea of guilty or nolo contendere to, a felony or gross misdemeanor
involving moral turpitude; (D) intentional or gross misconduct or neglect that
causes harm to the Company or its successor; or (E) substance abuse that affects
the Optionee's performance.

﻿

(xi) The term "Voting Securities" shall mean all securities of a corporation
having the right under ordinary circumstances to vote in an election of the
board of directors of such corporation, or other interests having comparable
rights to elect managers or fiduciary persons or boards in non­corporate
entities.  As of the date hereof, the Voting Securities of the  Company includes
the shares of Class 8 Common Stock of the Company.

﻿

D.



Exercise of Option.

﻿

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

﻿

(b) Method of Exercise. This Option is exercisable by delivery to the Company of
an exercise notice in substantially the form attached hereto as Exhibit A, or
such other form as the Board may approve (the "Exercise Notice"), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the "Exercised Shares"), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares, pursuant to Part
II(D)(c) of this Option Agreement. This Option shall be deemed to be exercised
upon receipt by the Company of such fully executed Exercise Notice accompanied
by such aggregate Exercise Price.

﻿

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

 

 

 

--------------------------------------------------------------------------------

 

(c) Method of Payment and Consideration.  Payment of the aggregate Exercise
Price shall be by any method permitted under the Plan by the payment or transfer
of any Consideration permitted under the Plan.

﻿

E.



Non-Transferability of Option.

﻿

This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution and may be exercised during the lifetime of the
Optionee only by the Optionee; provided, however, if the Option granted to
Optionee herein is an NSO, the Optionee, may, by delivering written notice to
the Company, in a form satisfactory to the Company, designate a third party who,
in the event of the death of the Optionee, will thereafter be entitled to
exercise this Option. The terms of the Plan and this Option Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

﻿

F.



Exercise Period; Term of Option.

﻿

This Option may be exercised for three months after Optionee ceases to be
employed by the Company, or in the case of a consultant, ceases to be a
consultant to the Company, to the extent this Option was exercisable on the date
Optionee ceases to be an employee, or a consultant, as the case may be, of the
Company.  Upon the death or Disability of the Optionee, this Option may be
exercised for twelve months after Optionee ceases to be an employee or a
consultant, as the case may be of the Company, to the extent this Option was
exercisable on the date Optionee ceases to be an employee or a consultant, as
the case may be.  In no event, however, shall this Option be exercised later
than the Term/Expiration Date set out in the Notice of Grant.

﻿

G.



Tax Obligations.

﻿

(a) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and/or foreign income and employment
tax withholding requirements applicable to the Option exercise as provided in
the Plan (including, without limitation, the withholding of Shares otherwise
issuable upon exercise of the applicable Option). Optionee acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered (either in cash, or by
withholding of Shares otherwise issuable upon exercise of the applicable Option
or through such other method of satisfaction as may be provided under the Plan)
at the time of exercise.

﻿

(b) Notice of Disqualifying Disposition of ISO Shares.  If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

﻿

H.



Entire Agreement; Governing Law.

﻿

The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter

 

 

 

--------------------------------------------------------------------------------

 

hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee . This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Nevada.

﻿

﻿

﻿

I.NO GUARANTEE OF CONTINUED EMPLOYMENT OR RETENTION. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF

SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
EMPLOYMENT OR RETENTION AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE  FURTHER ACKNOWLEDGES  AND AGREES THAT THIS OPTION AGREEMENT,  THE
TRANSACTIONS  CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN
DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE OR RETENTIONAS A CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO
TERMINATE OPTIONEE'S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

﻿

By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement.  By your signature
below, you acknowledge and agree that you have reviewed the Plan and this Option
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understand all
provisions of the Plan and this Option Agreement. Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board upon any questions relating to the Plan and this Option Agreement.
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.

﻿

﻿

﻿

﻿

[Signature page follows]

 

 

 

--------------------------------------------------------------------------------

 

This Option Agreement may be executed by facsimile and in counterparts, each of
which shall be deemed an original, but both of which shall constitute one and
the same instrument.

﻿

﻿

﻿

OPTIONEE:                                                                    READING
INTERNATIONAL, INC.

﻿

﻿

 

 

 

﻿

 

By:

 

Sognature

 

Name

﻿

 

Title

﻿

 

 

 

﻿

﻿

 

                                                                             

 

Print Name

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

NOTICE OF EXERCISE OF OPTION TO PURCHASE COMMON  STOCK

﻿

Name:                                                                                                                                                               

Address:                                                                                                                                                           

SSN:                                                                                                                                                                 

Date:                                                                                                                                                                 

﻿

Reading International, Inc. Attention: Corporate Secretary

5995 Sepulveda Blvd, Suite 300 Culver City, California 90230

﻿

Re:Exercise of Stock Option Ladies and Gentlemen:

I elect to purchase                      shares of Class A Non-voting Common
Stock of Reading International, Inc. (the "Company") pursuant to the Reading
International, Inc. Stock Option Agreement
dated                                                                           and
the Reading International, Inc. 2010 Stock Incentive Plan, as amended.  The
purchase will take place on the Exercise Date, which will be (i) as soon as
practicable following the date this notice and all other necessary forms and
payments are received by the Company, unless I specify a later date (not to
exceed 30 days following the date of this notice) or (ii) in the case of a
Broker-assisted cashless exercise (as indicated below), the date of this notice.

﻿

On or before the Exercise Date, I will pay the full exercise price in the form
specified below (check one):

﻿

[  ]       Cash: by delivering cash to the Company
for $                            

﻿

[    ]       Check: by delivering a check made payable to the Company for
$                            

﻿

[    ]       Other Company Shares: by delivering for surrender or delivering of
an assignment of other shares of the Company's Common Stock of the same class as
the Shares, as provided in the Plan.

﻿

[    ]       Net Exercise:   as provided in the  Plan.

﻿

[   ]       Approved  Cashless  Exercise:    as  provided  in the  Plan.

﻿

[    ]       Cash From Broker: by delivering the purchase price
from                                   , a broker, dealer or other "creditor" as
defined by Regulation T issued by the Board of Governors of the Federal Reserve
System (the "Broker").   I authorize the Company to issue a stock certificate in
the number of shares indicated above in the name of the Broker in accordance
with instructions received by the Company from the Broker and to deliver such
stock certificate directly to the Broker (or to any other party specified in the
instructions from the Broker) upon receiving the exercise price from the Broker.

 

 

 

--------------------------------------------------------------------------------

 

On or before the Exercise Date, I will pay (or otherwise provide for as provided
in the Plan) any applicable tax withholding obligations.

﻿

Please deliver the stock certificate to me (unless I have chosen to pay the
purchase price through a broker).

﻿

﻿

﻿

﻿

Very truly yours,

﻿

﻿

﻿

                                             

﻿

﻿

AGREED TO AND ACCEPTED: READING INTERNATIONAL,  INC.

﻿

By:                                                                                                                 

Title:                                                                                                                

Number of Option Shares
Exercised:                                                                             

﻿

Number of Option Shares
Remaining                                                                             

﻿

﻿

Date:                                                                                                                                



 

 

--------------------------------------------------------------------------------